DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 11, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, and 15 of copending Application No. 16/834627.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a flexible display apparatus comprising display components that are stacked and an optical adhesive layer disposed between adjacent display components, where the optical adhesive layer includes first and second adhesive materials that are layered and exhibit different storage modulus.
Regarding Claim 1, 16/834627 claims a flexible display apparatus comprising display components that are stacked and an optical adhesive layer disposed between adjacent display components, where the optical adhesive layer includes first and second adhesive materials that are layered and exhibit different storage modulus (16/834627, Claims 1, 2, 6-10).
Regarding Claim 9, 16/834627 claims the optical adhesive layer first and second adhesive materials have storage moduli of 20-50 kPa and 50-100 kPa, respectively (16/834627, Claims 6, 7).  These ranges overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 11, 16/834627 claims the thickness of the first adhesive material layer is 2-30 microns, and the thickness of the second adhesive material layer is 2-100 microns (16/834627, Claim 15).  These ranges overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 13 and 14, 16/834627 claims the display components include functional layers, a display panel, a touch panel, and a cover window (16/834627, Claims 2, 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107216819 A, herein English language machine translation utilized for all citations) in view of Mun et al. (US 2017/0309867 A1).
Regarding Claim 1, Liu teaches a flexible display module (apparatus) comprising at least two display components that are stacked and an optical adhesive laminate 100 layer disposed between and bonds the two display components (Liu, [0007, [0012]-[0016], [0033], [0044], Figs 2, 3, 5, 6).  Liu further teaches the optical adhesive laminate 100 layer comprises at least two adhesive layers (layers A, B, C, D, E, and F), where the adhesive layers A and F (first adhesive layers) adhere to the two display components, and the adhesive layers B and E (second adhesive layers) have lower elastic modulus than the adhesive layers A and F (first adhesive layers)  (Liu, [0017]-[0019], [0039], Figs 2-3).  Liu further teaches that the elastic modulus properties are controlled by adjusting the specific components, contents, and curing of the adhesive layers (Liu, [0035]-[0041]).  Although Liu does not explicitly discuss or measure storage modulus properties of the adhesive layers, one of ordinary skill in the art would readily understand that storage modulus is a type of elastic modulus property, and that both are reasonably and directly proportional (see MPEP 2143).  Therefore, it would have been obvious to one of ordinary skill in the art that Liu’s adhesive layers B and E (second 

    PNG
    media_image1.png
    614
    651
    media_image1.png
    Greyscale

Liu – Figures 2 & 3

    PNG
    media_image2.png
    417
    470
    media_image2.png
    Greyscale

Liu – Figures 5 & 6
Liu does not explicitly discuss measuring storage modulus properties of the adhesive layers.
Mun, however, teaches a flexible display apparatus comprising display component layers and adhesive films, where the adhesive films exhibit storage modulus properties in a range of 15-500 kPa to achieve good reliability, good durability, good foldability, and prevent bubble generation, cracking, delamination, and damaging of folded display components (Mun, [0007], [0016], [0032]-[0043], Fig 3).

    PNG
    media_image3.png
    407
    603
    media_image3.png
    Greyscale

Mun – Figure 3
Since Liu and Mun both disclose flexible display devices comprising functional display component layers and adhesive layers exhibiting elastic modulus properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and optimized the storage modulus properties of Liu’s adhesive layers to achieve a flexible display device that achieves good reliability, good durability, good foldability, and prevents bubble generation, cracking, delamination, and damaging of folded display components as taught by Mun (Mun, [0016], [0032]-[0043], Fig 3, see MPEP 2143, MPEP 2144.05, II).
Regarding Claims 2 and 10, modified Liu further teaches that the elastic modulus properties are controlled by adjusting the specific components, contents, and curing of the adhesive layers (Liu, [0035]-[0041]).  Although modified Liu does not explicitly discuss the adhesive layers A and F (first adhesive layers) having adhesive strength greater than that of adhesive layers B C, D, and E (second adhesive layers), it would have been obvious to one of ordinary skill in the art to have measured, adjusted, and optimized peel (adhesive) strength properties of the adhesive layers in a range of 800 to 
Regarding Claim 3, modified Liu further teaches the optical adhesive laminate 100 layer comprises the adhesive layers (layers A, B, C, D, E, and F); where adhesive layer F is a first adhesive sub-layer and adhesive layer A is a second adhesive sub-layer, the adhesive layers B and E (second adhesive layers) are disposed between the first F and second A sub-layers, and the first and second sub-layers adhere to the device component layers (Liu, [0017]-[0019], [0039], Figs 2-3).
Regarding Claim 4, modified Liu further teaches the modulus properties of the optical adhesive laminate 100 layer changes along the thickness direction of each of the adhesive layers (layers A, B, C, D, E, and F), where the sum thicknesses of the second adhesive layers (layers B, C, D, and E) is greater than the sum thickness of the first F and second A sub-layers according to Liu’s Figures 2 and 3 (Liu, [0017]-[0019], [0039], Figs 2-3).
Regarding Claim 5, modified Liu further teaches the display device is flexible and bendable, where the first F adhesive sub-layer has greater elastic/storage modulus than the second A sub-layer (Liu, [0007], [0019], [0036], [0041]-[0046], Figs 3-4).  Mun 

    PNG
    media_image4.png
    313
    392
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    306
    312
    media_image5.png
    Greyscale

Liu – Figures 3 and 4

    PNG
    media_image6.png
    407
    603
    media_image6.png
    Greyscale

Mun – Figure 3 (annotated)
Regarding Claim 6, modified Liu further teaches the second adhesive layer includes two sub-layers B and E, and also include a third adhesive sub-layer(s) C and/or D that is/are disposed between the second adhesive layer sub-layers B and E; where the elastic/storage modulus of the third adhesive sub-layer(s) C and/or D is lower than the first F and second A sub-layers (Liu, [0039], Figs 2-3).
Regarding Claim 7, modified Liu further teaches that the elastic modulus properties are controlled by adjusting the specific components, contents, and curing of the adhesive layers (Liu, [0035]-[0041]).  Although modified Liu does not explicitly discuss the first F and second A sub-layers having adhesive strength greater than that of third adhesive sub-layer(s) C and/or D, it would have been obvious to one of ordinary skill in the art to have measured, adjusted, and optimized peel (adhesive) strength 
Regarding Claim 9, modified Liu further teaches the adhesive layers A and F (first adhesive layers) adhere to the two display components, and the adhesive layers B and E (second adhesive layers) have lower elastic/storage modulus than the adhesive layers A and F (first adhesive layers) (Liu, [0017]-[0019], [0039], Figs 2-3), where the storage modulus for each of the first and second adhesive layers should both be in the range of 15-300 kPa to prevent display damage during folding (Mun, [0032]-[0036]).  Modified Liu’s storage modulus range of 15-300 kPa completely and closely encompasses both of the claimed ranges, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  
Regarding Claim 11, modified Liu further teaches the total thickness of the optical adhesive laminate 100 layer is 50-400 microns (Liu, [0017], [0053]-[0054]).  Modified Liu further teaches that adhesive layers can have thickness of 1 micron to 2 mm to allow efficient and good device folding, achieve low bubble generation, and exhibit sufficient restoration force; and also discloses examples first and second adhesive layers having thicknesses of 50 microns (Mun, [0022]-[0027], [0041], [0104]).  Modified Liu’s thickness range and examples establish a prima facie case of obviousness over the claimed thickness ranges (see MPEP 2144.05, I).
Regarding Claim 12, modified Liu further teaches the haze of each of the adhesive layers can be low and is about 3% or less (preferably about 1% or less for a thickness of 50 microns) to achieve improved transparency, and an optical film comprising the adhesive layers has transmittance of 90% or more (Mun, [0040], [0047], [0063], [0102]-[0104]).  Modified Liu’s haze and transmittance ranges completely and closely encompass the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claims 13 and 14, modified Liu further teaches the at least two display components that are stacked include a display panel 01, a polarizer 02, a touch panel 03, and a cover plate 04 stacked in this order (Liu, [], Fig 4, Mun, Fig 3).

    PNG
    media_image7.png
    220
    488
    media_image7.png
    Greyscale

Liu – Figure 5
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 107216819 A, herein English language machine translation utilized for all citations) in view of Mun et al. (US 2017/0309867 A1) as applied to claim 1 above, and in further view of Chaung et al. (US 2015/0004345 A1).
Regarding Claim 8, modified Liu teaches the flexible display module (apparatus) as discussed above for claim 1.  Liu further teaches that the elastic modulus properties 
Modified Liu remains silent regarding that the at least two adhesive layers have a storage modulus in a bending region portion that is less than a storage modulus in a portion outside of the bending region. 
Chaung, however, teaches a hybrid structure for an adhesive layer that can comprise a plurality of adhesive layers, where the adhesive layers have different viscoelastic, Young’s modulus, and adhesion strength properties in a bending region compared to a region outside of the bending region to allow for releasing of stresses when folded; the different properties can be achieve by selection, content, and curing of the adhesive materials (Chaung, [0001], [0006]-[0009], [0021]-[0029], [0042]-[0048], Figs 2A, 3D-3K, 4, 5).
Since modified Liu and Chaung both disclose display devices that can be flexed and folded and both disclose controlling adhesive layer properties by selecting materials, adjusting content, and adjusting curing of the adhesive materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed modified Liu’s adhesive layers to have lowered storage modulus in a bending region when compared to a region outside of the bending region to achieve a flexible display module that releases stresses when folded and does not become damaged under folding stresses as taught by Chaung (Chaung, [0024], [0027], [0031], [0044]).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Yamasaki et al. (WO 2018/034148 A1; US 2019/0193374 A1 is English language equivalent) that teaches a laminate for flexible display devices comprising adhesive layers exhibiting storage moduli, hazes, and light transmittances that render obvious the claimed ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Eli D. Strah/Primary Examiner, Art Unit 1782